1
2
3
4
5
6
7
8
                             UNITED STATES DISTRICT COURT
9
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
                                  SOUTHERN DIVISION
11
     UNITED STATES OF AMERICA,             No. SACV 18-00626-JVS(JDEx)
12
               Plaintiff,                  FIRST AMENDED CONSENT JUDGMENT OF
13                                         FORFEITURE BETWEEN PLAINTIFF
                    v.                     UNITED STATES OF AMERICA AND
14                                         CLAIMANTS MIHAE PARK, GEORGE RAY
     $234,824.81 IN FUNDS SEIZED           KERCIU AND THE KERCIU LIVING TRUST
15   FROM ONE FIDELITY INVESTMENTS,
     INC. ACCOUNT, ET AL.,
16
               Defendants.
17
     MIHAE PARK, GEORGE RAY KERCIU,
18 AND THE KERCIU LIVING TRUST,
19           Claimants.
20
21
          Pursuant to the stipulation and request of Plaintiff United
22
     States of America and Claimants Mihae Park, George Ray Kerciu and The
23
     Kerciu Living Trust (the “Claimants”), the Court hereby enters this
24
     Consent Judgment of Forfeiture containing the terms set forth below:
25
          On or about April 16, 2018, Plaintiff United States of America
26
     (“the government,” “the United States of America” or “plaintiff”)
27
     filed a Verified Complaint for Forfeiture alleging that defendants
28
1    $234,824.81 in Funds Seized from One Fidelity Investments, Inc.

2    Account, $50,800.00 in Funds Seized From One Allstar Capital Group,

3    Inc. Account, $6,857.70 in Funds Seized from One JPMorgan Chase

4    Account, One 2015 Volkswagen GTI, and $128,600.00 in Funds

5    Representing substitute res for One 2012 Ferrari California, (jointly

6    the “defendants”) are subject to forfeiture pursuant to 18 U.S.C. §§

7    981(a)(1)(A) & (C) and § 21 U.S.C. § 984.

8         On or about May 9, 2018, the Claimants filed a claim to the

9    defendants.

10        No other parties have appeared in this case and the time for

11   filing claims and answers has expired.

12        The United States of America and the Claimants have now agreed

13   to settle this action relative to the disputes between them and to

14   avoid further litigation by entering into this Consent Judgment of

15   Forfeiture.

16        The Court, having been duly advised of and having considered the

17   matter, and based on the mutual consent of the United States of

18   America and the Claimants,

19        IT IS HEREBY ORDERED, ADJUDGED, AND DECREED:

20        1.   As between the United States of America and the Claimants

21   with respect to the defendants, this Court has jurisdiction over the

22   subject matter of this action and the parties to this Consent

23   Judgment of Forfeiture.

24        2.   As between the United States of America and the Claimants,

25   the Complaint for Forfeiture states a claim for relief pursuant to 18

26   U.S.C. §§ 981(a)(1)(A) and (C) and 18 U.S.C. § 984.

27        3.   Notice of this action has been given as required by law.

28   No appearances have been made in the litigation by any person other

                                       2
1    than the Claimants.    The Court deems that all other potential

2    claimants except Mihae Park, George R. Kerciu, and The Kerciu Living

3    Trust, admit the allegations of the Complaint for Forfeiture to be

4    true.

5            4.   The Claimants’ interests in the defendants $234,824.81 in

6    Funds Seized from One Fidelity Investments, Inc. Account, $50,800.00

7    in Funds Seized From One Allstar Capital Group, Inc. Account,

8    $6,857.70 in Funds Seized from One JPMorgan Chase Account, One 2015

9    Volkswagen GTI, and $128,600.00 in Funds Representing the Substitute

10   Res for One 2012 Ferrari California, shall be and hereby are

11   condemned and forfeited to the United States of America, which shall

12   dispose of those items in accordance with law.

13           5.   The Claimants hereby release the United States of America,

14   its agencies, agents, officers, employees and representatives,

15   including, without limitation, all agents, officers, employees and

16   representatives of the Internal Revenue Service-Criminal

17   Investigation, Department of Homeland Security, Immigration and

18   Customs Enforcement, Homeland Security Investigations, and the

19   Department of Justice and their respective agencies, as well as all

20   agents, officers, employees and representatives of any state or local

21   governmental or law enforcement agency involved in the investigation

22   or prosecution of this matter, from any and all claims (including,

23   without limitation any petitions for remission), actions or

24   liabilities arising out of or related to this action, including,

25   without limitation, any claim for attorney fees, costs and interest,

26   which may be asserted by or on behalf of the Claimants with respect

27   to the defendants, whether pursuant to 28 U.S.C. § 2465 or otherwise.

28           6.   As between the United States of America and the Claimants,

                                          3
1    (i) the Court finds that there was reasonable cause for the seizure

2    of the defendants and institution of these proceedings; and (ii) this

3    judgment shall be construed as a certificate of reasonable cause

4    pursuant to 28 U.S.C. § 2465.

5         7.   As between the United States of America and the Claimants,

6    the Court further finds that the Claimants did not substantially

7    prevail in this action, and the parties hereto shall bear their own

8    attorney fees and costs.

9         8.   The United States of America and the Claimants consent to

10   this judgment and waive any right to appeal this judgment.

11
12
13
14   DATED: April 03, 2019
                                             HONORABLE JAMES V. SELNA
15                                           UNITED STATES DISTRICT JUDGE
     Presented by:
16
     NICOLA T. HANNA
17   United States Attorney
     LAWRENCE S. MIDDLETON
18   Assistant United States Attorney
     Chief, Criminal Division
19   STEVEN R. WELK
     Assistant United States Attorney
20   Chief, Asset Forfeiture Section

21      /s/ Brent A. Whittlesey
     BRENT A. WHITTLESEY
22   Assistant United States Attorney

23   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
24
25
26
27
28
                                        4
